                                           Case 3:20-cv-03778-SK Document 25 Filed 07/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LYNWOOD INVESTMENTS CY                             Case No. 20-cv-03778-SK
                                         LIMITED,
                                   8
                                                        Plaintiff,                          ORDER REGARDING REQUEST FOR
                                   9                                                        ALTERNATIVE SERVICE OF
                                                 v.                                         PROCESS
                                  10
                                         MAXIM KONOVALOV, et al.,
                                  11                                                        Regarding Docket Nos. 24
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Lynwood Investments CY Limited (“Plaintiff”) filed an administrative motion for

                                  14   authorization to serve four individual defendants – Maxim Konovalov (“Konovalov”), Igor

                                  15   Sysoev (“Sysoev”), Maxim Dounin (“Dounin”) and Andrey Alexeev (“Alexeev”) (collectively,

                                  16   “Individual Foreign Defendants”) – through alternative means pursuant to Federal Rule of Civil

                                  17   Procedure 4(f)(3). Rule 4(f)(3) provides that service may be effected “by other means not

                                  18   prohibited by international agreement as directed by the court.” Under the plain language of Rule

                                  19   4(f)(3), a plaintiff must show that international agreements do not prohibit the “other means” and

                                  20   must obtain a court order to effectuate service in the desired fashion. In addition, the method of

                                  21   service authorized by the Court “must also comport with constitutional notions of due process.”

                                  22   Rio Properties, Inc. v. Rio International Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002).

                                  23          In its administrative motion, Plaintiff fails to substantively address whether service by

                                  24   email – the proposed method of service – to Russian residents would be prohibited by

                                  25   international agreement. Russia has objected to Article 10 of the Hague Convention, which

                                  26   declares, “[p]rovided the State of destination does not object, the present Convention shall not

                                  27   interfere with . . . the freedom to send judicial documents, by postal channels, directly to persons

                                  28   abroad. . . .” The Hague Convention, art. 10. Courts in this jurisdiction have disagreed regarding
                                           Case 3:20-cv-03778-SK Document 25 Filed 07/10/20 Page 2 of 3




                                   1   whether service by email is prohibited when a country has objected to service by “postal channels”

                                   2   in Article 10. Compare, e.g., Agha v. Jacobs, 2008 WL 2051061, at *1-2 (N.D. Cal. May 13,

                                   3   2008) (finding plaintiff's “attempt to distinguish email and facsimile from the ‘postal channels’

                                   4   referred to in the text of Article 10 . . . unavailing”) with Williams-Sonoma Inc. v. Friendfinder,

                                   5   Inc., 2007 WL 1140639 (N.D. Cal. Apr. 17, 2007) (permitting email service on defendants that

                                   6   had objected to Article 10 of the Hague Convention because plaintiff had demonstrated that

                                   7   “service via email is not prohibited by an international agreement”). Plaintiff shall address this

                                   8   conflict in authority and whether service by email to these Individual Foreign Defendants is

                                   9   prohibited by international agreement.

                                  10          Additionally, Plaintiff seek to serve three of the four Individual Foreign Defendants by

                                  11   serving their employer, F5 Networks, Inc. (“F5”), who is also a defendant in this case.

                                  12   Konovalov, is the Vice President of Engineering for F5; Sysoev is a Senior Architect for F5; and
Northern District of California
 United States District Court




                                  13   Dounin is a Principal Software Engineer for F5. (Dkt. No. 24-1 (Declaration of Alexander D.

                                  14   Pencu), ¶¶ 25, 26, 28, Exs. 13, 14, 16.) Plaintiff cites authority in which courts have authorized

                                  15   service for officers and directors of a company by serving the company. See Rose v. Deer

                                  16   Consumer Products, Inc., 2011 WL 6951969 *2 (C.D. Cal. Dec. 29, 2011); In re LDK Solar

                                  17   Securities Litigation, 2008 WL 2415186, *4 (N.D. Cal. June 12, 2008). However, it is not clear

                                  18   whether service for a senior architect and/or a principal software engineer by serving the company

                                  19   would be permissible.

                                  20          Moreover, Plaintiff allegedly has confirmed valid email addresses for the Individual

                                  21   Foreign Defendants. (Dkt. No. 24-1, ¶11, Exs. 1-4.) However, Plaintiff fails to explain how it

                                  22   discovered these email addresses and confirmed they are valid, such as by corresponding with

                                  23   these Individual Foreign Defendants through email or by some other method.

                                  24          Finally, the Court notes that Plaintiff redacted the email addresses for the Individual

                                  25   Foreign Defendants in order to protect their privacy without prior Court authorization. Instead,

                                  26   Plaintiff should have filed a motion to file the email addresses under seal, with an unredacted

                                  27   version filed under seal and a publicly filed redacted version, pursuant to the procedures set forth

                                  28   in the Local Rules.
                                                                                         2
                                           Case 3:20-cv-03778-SK Document 25 Filed 07/10/20 Page 3 of 3




                                   1          By no later than July 15, 2020, Plaintiff shall file a further brief in support of its motion to

                                   2   address these deficiencies. Additionally, by no later than July 15, 2020, Plaintiff shall file a

                                   3   motion to file unredacted versions of the Declaration of Alexander D. Pencu and the supporting

                                   4   exhibits under seal, in compliance with Local Rules.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 10, 2020

                                   7                                                    ______________________________________
                                                                                        SALLIE KIM
                                   8                                                    United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
